Citation Nr: 1412796	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  13-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and a dysthymic disorder.


REPRESENTATION

Veteran represented by:	Michael V. Quatrini, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburg, Pennsylvania (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

At the time of the Veteran's April 2011 VA examination, the examiner determined that a diagnosis of posttraumatic stress disorder (PTSD) was not appropriate because "[b]ased on the record review, the Veteran's self report and the Veteran's responses on psychological testing, he does not meet criteria for PTSD.  He does not report a full constellation of symptoms required for a diagnosis of PTSD."  The examiner also determined that the appropriate diagnosis was dysthymic disorder "not related to military service."  The examiner further stated that the Veteran's "claimed stressor is not related to the fear of hostile fire or terrorist activity."  

This VA examiner gave no rationale for the negative nexus opinion with regard to the diagnosis of dysthymic disorder.  In order for a VA examination to be considered adequate, the articulated reasoning must demonstrate that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  No such analysis took place in this case.

Based on the above, the April 2011 VA examination report is inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  This matter must be remanded in order to afford the Veteran a new VA examination.
Further, in a June 11, 2013 letter addressed to the RO, the Veteran's representative requested a copy of the claims file.  This request was reiterated during the September 2013 video conference hearing before the Board.  The record indicates that, to date, a copy of the claim's file has not been forwarded to the representative.  Thus, on remand the RO should forward a copy of the claims file to the Veteran's representative.

Accordingly, the case is remanded for the following action:

1.  The Veteran's representative must be provided a copy of the Veteran's claims file.

2.  Thereafter, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all healthcare providers who have evaluated or treated him for psychiatric disability.  The RO must attempt to procure copies of all records which have not previously been obtained, to include all VA medical records since March 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his attorney and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

3.  Thereafter, the evidence of record must be forwarded to the VA examiner that conducted the examination in April 2011 for an addendum to his report.  The examiner must provide a rationale for his opinion that the diagnosed dysthymic disorder is not related to the Veteran's military service.  The examiner must provide a complete rationale for the opinion expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  If the examiner deems another examination is necessary, one must be conducted.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

If the April 2011 examiner is unable or unavailable to provide the requested addendum, the Veteran must be afforded a VA examination to determine any current psychiatric disorder found or previously diagnosed is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to his military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  If an examination is conducted, the RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


